Citation Nr: 1032516	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-31 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to service connection for a right hip disability.  

3.  Whether severance of service connection for a left hip 
disability, status-post hip replacement, effective October 1, 
2007, was proper.

4.  Whether severance of service connection for a lumbar spine 
disability, effective October 1, 2007, was proper.  

5.  Entitlement to an increased (compensable) rating for 
rheumatoid arthritis, multiple joints.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD


E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1969 to March 1981.

This case comes to the Board of Veterans Appeals (Board) on 
appeal from November 2004, November 2005, and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In January 2010, the Veteran appeared at the RO and testified at 
a videoconference hearing that was conducted by the undersigned 
Veterans Law Judge sitting in Washington, DC.  A transcript of 
this hearing is of record.  At the time of the hearing, the 
Veteran submitted additional evidence in the form of statements 
from three private physicians, which was accompanied by a waiver 
of initial RO review of the evidence in accordance with 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for a bilateral 
shoulder disability, a right hip disability, a left hip 
disability, and a lumbar spine disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

For the period considered in this appeal, there is no evidence to 
demonstrate that the Veteran suffers from rheumatoid arthritis, 
multiple joints, whether as an active process or on a basis of 
chronic residuals.


CONCLUSION OF LAW

The criteria for a compensable rating for rheumatoid arthritis, 
multiple joints, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5002 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor U.S.C.A. § 5103(a) notice to individual 
veterans or to notify them that they may present evidence showing 
the effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, 38 U.S.C.A. § 
5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that notice specific to individual Veterans 
is no longer required in increased compensation claims).  

Here, the duty to notify was satisfied by letters sent to the 
Veteran in July 2004 and April 2006.  These letters informed the 
Veteran of what evidence was required to substantiate his claim 
for an increased rating and of VA's and Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed of 
how VA assigns disability rating and effective dates.  

The April 2006 letter, however, was not provided to the Veteran 
prior to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or a supplemental statement of the case, is sufficient 
to cure a timing defect).

Although the April 2006 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of an October 2007 
statement of the case and a June 2009 supplemental statement of 
the case.  For these 
reasons, it is not prejudicial to the Veteran for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  It appears that all evidence necessary for a fair 
adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as 
well as VA and private treatment records.  The Veteran was given 
an opportunity to testify at a hearing before the undersigned 
Acting Veterans Law Judge in January 2010, at which time he 
submitted additional medical evidence in the form of three 
statements from his private physicians.  The Veteran was afforded 
VA examinations in October 2004 and May 2009.  The examinations 
are adequate and probative for VA purposes because the examiners 
relied on sufficient facts and data, provided a rationale for the 
opinion rendered, and there is no reason to believe that the 
examiners did not reliably apply scientific principles to the 
facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran is seeking a compensable rating for service-connected 
rheumatoid arthritis, multiple joints.  Interestingly, he has 
also testified that he does not have rheumatoid arthritis in 
numerous joints, and he has submitted several private physicians' 
statements to the effect that he suffers from osteoarthritis 
rather than rheumatoid arthritis.  The issue of service 
connection for osteoarthritis of certain joints is the subject of 
the remand, which follows the decision herein below.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

The Veteran was initially granted service connection for 
rheumatoid arthritis, multiple joints, in a July 1981 RO rating 
decision, and assigned an initial 20 percent disability rating.  
That rating was reduced in a June 1983 RO rating decision to a 
noncompensable (0 percent) evaluation, based on the absence of 
any objective evidence of disability, and has remained at this 
level ever since.  

It is noted that in a November 1984 decision, the Board denied an 
increased (compensable) rating for rheumatoid arthritis, based on 
findings that there was no active rheumatoid arthritis, no 
chronic residuals of rheumatoid arthritis, and no recent 
objective clinical or X-ray evidence of rheumatoid arthritis.  
After a careful review of the record in conjunction with the 
current claim for a compensable rating for rheumatoid arthritis, 
the Board similarly concludes that the evidence does not 
demonstrate that the Veteran suffers from rheumatoid arthritis, 
whether as an active process or on a basis of chronic residuals.  
Accordingly, a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, is not warranted.  

Under Diagnostic Code 5002, a 20 percent rating for rheumatoid 
arthritis as an active process, with one or two exacerbations a 
year in a well-established diagnosis.  Higher ratings are 
permitted for more severe symptoms.  Chronic residuals of 
rheumatoid arthritis, not the active process, are also rated 
under Diagnostic Code 5002.  Residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, are evaluated 
under the appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5002.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

At this time, it is the overwhelming and persuasive opinions of 
both the May 2009 VA examiner and the Veteran's private doctors 
at UT Physicians that the Veteran does not have  rheumatoid 
arthritis.  Rather, all have concluded that the Veteran was 
misdiagnosed with rheumatoid arthritis during his military 
service and that he currently does not suffer from rheumatoid 
arthritis but from osteoarthritis.  These conclusions were based 
on physical examination of the Veteran, X-ray evidence, 
laboratory findings, and in the case of the VA examiner a review 
of the claims file including service treatment records.  The fact 
that a VA examiner in October 2004 diagnosed rheumatoid arthritis 
with mild to moderate symptomatology does not change the 
conclusion that there is no evidence of rheumatoid arthritis in 
connection with the current claim.  The October 2004 opinion has 
less probative weight in light of the following factors:  the 
2004 opinion was not based on a review of the claims file; the 
2004 VA examiner did not have the benefit of review of the 
private statements of physicians who treat the Veteran's 
arthritis conditions; the 2004 opinion was not supported by any 
current X-ray evidence or laboratory findings to demonstrate a 
well-established diagnosis of rheumatoid arthritis; and the 2004 
opinion did not undertake a comprehensive review of the file to 
address the specific question of whether or not the Veteran in 
fact had rheumatoid arthritis.  On the other hand, the 2009 VA 
examiner and the private treating physicians did have the 
advantage of comprehensive reviews of the claims file and/or 
treatment records, as well as the benefit of particular testing 
to specifically rule in or out a diagnosis of rheumatoid 
arthritis.  

Given the foregoing, as the Veteran is not shown to suffer from 
rheumatoid arthritis, the Board finds that the Veteran is 
appropriately assigned a noncompensable rating for rheumatoid 
arthritis, multiple joints.  

The Board recognizes that the Veteran lacks medical training to 
diagnosis the type of arthritis in his various joints, and that 
it is his intention is to receive compensation for arthritis in 
multiple joints that he asserts is related to his military 
service.  As previously noted, his claims pertaining to arthritis 
in his shoulders, hips, and lumbar spine are issues that will be 
addressed below in the Remand section of this opinion.

The Board notes that a November 2004 RO decision also denied 
service connection for rheumatoid arthritis of the bilateral 
knees, hands, elbows, ankles, feet, and cervical spine, based on 
a medical examination and X-rays that disclosed no evidence of a 
diagnosed disability related to these joints.  As the Veteran has 
not perfected an appeal of these issues, the Board lacks the 
jurisdiction to address these issues.  However, if the Veteran 
believes that he currently has evidence of a disability of the 
bilateral knees, knees, hands, elbows, ankles, feet, and cervical 
spine, he is free to submit an application to reopen his 
previously denied claims.  

As it currently stands, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for rheumatoid arthritis, multiple joints, 
is denied.


REMAND

The Veteran seeks service connection for bilateral shoulder and 
right hip disabilities, claiming that each of the joints contains 
osteoarthritis that is related to his period of military service.  
In regard to a left hip disability, status-post hip replacement, 
and a lumbar spine disability, the Veteran asserts that service 
connection for these disabilities should not have been severed as 
they too are related to his period of military service.  

According to an October 2001 VA examination, the Veteran was 
injured in an industrial accident in 1987 after falling twenty 
feet.  He reported that he injured his back and knees.  He also 
indicated that he received disability benefits for a number of 
years from the Social Security Administration (SSA).  

A review of the claims file reveals that the RO has not attempted 
to seek any records from the SSA, and such should be undertaken.  
Medical records upon which an award of Social Security disability 
benefits has been predicated are relevant to VA claims for 
service connection and an increased rating.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Additionally, as it appears that the Veteran was injured on the 
job, the RO should attempt to obtain records related to any 
Workers Compensation claim that the Veteran may have filed.  The 
Board notes that it is the Veteran's responsibility to the assist 
the RO by providing the RO with information as to the location of 
any records related to a workers compensation claim, such as the 
name and address of any doctor he saw in relation to such a claim 
and the name and address of the agency with which he filed his 
claim, if any.  

The Veteran is reminded that, although the VA has a duty to 
assist in developing the claim at issue, this is not a one way 
street and that he cannot stand idle when the duty is invoked by 
failing to provide important information or otherwise failing to 
cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it 
states, a duty to assist, not a duty to prove a claim with the 
claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  

It also appears that the Veteran has been receiving treatment for 
his orthopedic disabilities for a number of years from UT 
Physicians in Houston, Texas.  While the Veteran's treatment 
providers have submitted a number of statements in support of his 
claim, there are few medical records from UT Physicians in the 
record.  Accordingly, the RO should attempt to obtain all of the 
Veteran's treatment records from UT Physicians in support of the 
claims.  It is the Veteran's responsibility to sign the 
appropriate medical releases after they are provided by the RO.

If the requested development results in additional medical 
evidence, the Veteran should be scheduled for a new VA orthopedic 
examination, for an opinion concerning the likelihood that the 
Veteran's bilateral shoulder, bilateral hip, and lumbar spine 
disabilities were related to his active service or were 
manifested to a compensable degree within a year of service 
discharge.  

Finally, the file copy of the VCAA notice relating to the 
Veteran's claims that is of record is incomplete, and thus it is 
unclear whether the Veteran has received appropriate VCAA notice.  
This procedural defect should be corrected.  

Accordingly, the case is REMANDED for the following action:  

1.	Provide the Veteran with notice that complies with 
the Veterans Claims Assistance Act of 2000, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of status as a veteran).

2.	Obtain the Veteran's SSA records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and all 
records and responses received should 
be associated with the claims folder.  

3.	With the Veteran's assistance, obtain 
any relevant private and VA records not 
yet obtained, in furtherance of the 
claims.  This includes seeking records 
from UT Physicians and any worker's 
compensation claim filed in relation to 
the Veteran's 1987 industrial accident.  
Associate with the claims file copies 
of all requests made, and all records 
and responses received.    

4.	If additional evidence pertinent to the 
shoulders, hips, and/or lumbar spine is 
obtained, schedule the Veteran for a VA 
orthopedic examination to assess the 
nature and etiology of his shoulder, 
hip, and lumbar spine disabilities.  
The claims file should be provided to 
the examiner for review in conjunction 
with the examination.  All necessary, 
non-invasive tests and studies should 
be performed.  

The examiner should address whether it 
is at least as likely as not (i.e., to 
a 50 percent or greater probability) 
that the Veteran's left and right 
shoulder, left and right hip, and 
lumbar spine disabilities had onset in 
service or were caused or aggravated by 
the Veteran's active service.  

A rationale should be provided for all 
opinions given, and the factors upon 
which each medical opinion is based 
must be set forth in the report.  If 
the examiner cannot answer any question 
posed without resorting to unsupported 
speculation, the examiner should so 
state, and explain why that is so.

The examiner should be advised that to 
the extent feasible, other evidence 
beyond medical records, to include lay 
statements, may be used to support the 
examiners findings and opinions, but 
that the examiner should consider 
credibility of the evidence and any 
relevant factors that may impact the 
examiner's basis for accepting or 
rejecting evidence.  

The examiner should also note that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.  

5.	Thereafter, readjudicate the claims on 
appeal based on all of the evidence of 
record.  If the disposition of the 
claims remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement 
of the case and afford them an 
applicable opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


